278 S.W.3d 691 (2009)
STATE of Missouri, Respondent,
v.
James E. LEE, Appellant.
No. WD 68886.
Missouri Court of Appeals, Western District.
January 13, 2009.
Ruth B. Sanders, Appellate District Defender, Kansas City, MO, for appellant.
Richard A. Starnes, Asst. Attorney General, Jefferson City, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM:
James E. Lee appeals the judgment of his conviction of the class A felony of trafficking drugs in the second degree in violation of section 195.223.3.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).